NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHANE AUSTIN PETERS,                            No. 17-17485

                Petitioner-Appellant,           D.C. No. 2:15-cv-00586-JKS

 v.
                                                MEMORANDUM*
ERIC ARNOLD, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
              James K. Singleton, Jr., Senior District Judge, Presiding

                           Submitted February 6, 2019**
                             San Francisco, California

Before: THOMAS, Chief Judge, PAEZ, Circuit Judge, and FEINERMAN,***
District Judge.

      Shane Austin Peters appeals the district court’s denial of his 28 U.S.C.

§ 2254 habeas corpus petition. We have jurisdiction under 28 U.S.C. §§ 1291


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
and 2253, and we affirm.

      The district court correctly held that the California Court of Appeal did not

unreasonably apply Jackson v. Virginia, 443 U.S. 307 (1979), in holding that the

evidence was sufficient to support the jury’s true finding on the gang enhancement

under section 186.22(b)(1) of the California Penal Code. See 28 U.S.C.

§ 2254(d)(1). The state court reasonably held that the evidence was sufficient to

support a finding that the North Vallejo Savages (“NVS”) were a “criminal street

gang.” Cal. Penal Code § 186.22(f). The jury was entitled to believe expert and

lay witness testimony that NVS was a subgroup of the Norteños. See Long v.

Johnson, 736 F.3d 891, 896 (9th Cir. 2013). That testimony raised a reasonable

inference that the groups shared “some sort of collaborative activities or collective

organizational structure” such that they could be considered together for purposes

of section 186.22(f). People v. Williams, 86 Cal. Rptr. 3d 130, 135 (Ct. App.

2008).

      Expert testimony that NVS had seven to ten members was sufficient to

support the jury’s finding that it had at least three members. And given the link

between NVS and the Norteños, the expert’s testimony about the Norteños’

primary activities, his testimony that he personally knew of two convictions for

predicate offenses, and exhibits documenting the convictions, a reasonable jury

could conclude that the “primary activities” and “pattern of criminal gang activity”


                                          2
elements of section 186.22(f) were satisfied—or so the state court could hold

without applying Jackson in an objectively unreasonable manner. See Johnson v.

Montgomery, 899 F.3d 1052, 1058-59 (9th Cir. 2018); Long, 736 F.3d at 896.

      Peters’s submission that the California Court of Appeal erred in interpreting

state law and in holding that the expert testimony rested on an adequate foundation

is irrelevant to this court’s evaluation on federal habeas review of whether the state

court reasonably applied Jackson. See McDaniel v. Brown, 558 U.S. 120, 131

(2010); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Johnson, 899 F.3d at 1059

& n.1. And contrary to Peters’s argument, the state court did not shift the burden

of proof when, after laying out the evidence of a connection between NVS and the

Norteños, it merely observed that no evidence cut the other way.

      Nor did the California Court of Appeal unreasonably apply clearly

established federal law in concluding that the trial court did not violate the

Confrontation Clause by admitting expert testimony that was based in part on

information from confidential informants. The state court’s conclusion that the

confidential informants’ statements were offered as a basis for the expert’s opinion

rather than for their truth—and that the Confrontation Clause therefore did not

apply, see United States v. Johnson, 875 F.3d 1265, 1278 (9th Cir. 2017)—was not

foreclosed by clearly established federal law. The California Supreme Court’s

opinion in People v. Sanchez, 374 P.3d 320 (Cal. 2016), does not count as clearly


                                           3
established federal law for purposes of federal habeas review because it post-dates

the state court’s adjudication and is not a United States Supreme Court decision.

See Shoop v. Hill, 139 S. Ct. 504, 506 (2019). And the fractured decision in

Williams v. Illinois, 567 U.S. 50 (2012), did not clearly establish any Confrontation

Clause principle relevant here. See Williams, 567 U.S. at 141 (Kagan, J.,

dissenting) (maintaining that “[w]hat comes out of” the Court’s fractured decision

“is—to be frank—who knows what”); United States v. James, 712 F.3d 79, 95 (2d

Cir. 2013).

      Finally, Peters’s habeas claim regarding the trial court’s preventing him

from eliciting information identifying the confidential informants on cross-

examination of the prosecution’s expert is forfeited because he has failed to

develop his argument or cite any authority for the proposition that the restriction

was improper. See United States v. Cazares, 788 F.3d 956, 983 (9th Cir. 2015)

(“The failure to cite to valid legal authority waives a claim for appellate review.”).

In any event, the California Court of Appeal’s decision rejecting Peters’s challenge

to the trial court’s ruling is not an unreasonable application of Roviaro v. United

States, 353 U.S. 53 (1957).

      AFFIRMED.




                                          4